                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

  Richez Markivious Bowser,               )      C/A No.: 0:19-503-MGL-SVH
                                          )
                     Plaintiff,           )
                                          )
                                          )
        vs.                               )                ORDER
                                          )
  Detective Walter Beck,                  )
                                          )
                     Defendant.           )
                                          )
                                          )

      Richez Markivious Bowser (“Plaintiff”), proceeding pro se and in forma

pauperis, brought this civil rights action alleging a violation of his

constitutional rights pursuant to 42 U.S.C. § 1983. This matter is before the

court on Plaintiff’s motion for appointment of counsel. [ECF No. 10].

      There is no right to appointed counsel in § 1983 cases. Cf. Hardwick v.

Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is granted the power

to exercise its discretion to appoint counsel for an indigent in a civil action, 28

U.S.C. § 1915(e)(1); Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971), such

appointment “should be allowed only in exceptional cases.” Cook v. Bounds,

518 F.2d 779, 780 (4th Cir. 1975). Plaintiff in his motion has not shown that

any exceptional circumstances exist in this case. Rather, he simply states

that he has limited access to the law library.

      After a review of the file, this court has determined that there are no
exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). In most civil rights cases, the issues are not complex, and whenever

such a case brought by an uncounseled litigant goes to trial, the court

outlines proper procedure so the uncounseled litigant will not be deprived of a

fair opportunity to present his case. Accordingly, Plaintiff’s request for a

discretionary appointment of counsel under 28 U.S.C. §1915(e)(1) is denied.

      Plaintiff also requested an extension of time for him to file an amended

complaint to attempt to cure the defects in his original complaint. The court

grants the request, making Plaintiff’s deadline to file an amended complaint

April 8, 2019. Plaintiff is reminded an amended complaint replaces the

original complaint and should be complete in itself. If Plaintiff fails to file an

amended complaint or fails to cure the deficiencies identified in the court’s

February 22, 2019 order, the court will recommend to the district court the

claims be dismissed without leave for further amendment.

      IT IS SO ORDERED.



March 11, 2019                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
